DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 8-11, filed January 28, 2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-4, 6, and 12-16 and the objections to Claims 5, 7-11, and 17-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in Applicant’s Remarks dated January 28, 2021 and also for the reasons discussed below.
The closest prior art (Jin US 20180101929A1) teaches operation data about a state of the first component 710 may be stored in an internal memory 715 [0088].  First state version data 716, second state version data 717, third state version data 718, fourth state version data 719 may be stored in the internal memory 715 [0090].  Respective pieces of state version data 726 to 729 in a plurality of states of the second component 720 may be stored in an internal memory 725 [0091].  Instruction stream 810 may include information associated with setting state version data information to be used for performing a graphics pipeline [0095].  State version data includes information indicating a state value of each of a plurality of components when a graphics pipeline is performed.  First state version data with respect to first component may include information indicating a state value of each of first to fourth sub components in a first 
Another prior art (Bakalash US 20080094403A1) teaches multi-mode parallel graphics rendering subsystem 41 for supporting stages of decomposition, distribution and recomposition implemented using the decomposition module 401, distribution module 402 and recomposition module 403, respectively [0136].  As indicated in the State Table of Fig. 4C, the net combination of all sub-states (A:B:C) among the decomposition module 401, distribution module 402 and recomposition module 403, respectively, implements the various parallelization schemes supported on the MMPGRS. Decomposition module 401, distribution module 402 and recomposition module 403 cooperate to carry out all functions required by the different parallelization schemes supported on the MMPGRS platform.  Modes of parallelism are implemented on the MMPGS using combinations of sub-state parameters (A:B:C) [0234].  However, Bakalash does not teach a graphics processor, comprising: a plurality of computational units, the plurality of computational units including a first computational unit, the first computational unit including a plurality of sub-units and a state table that stores states of the plurality of sub-units, and a state manager that updates the state table in response to a first command and designates the state combination of the states stored in the state table in response to a second command, wherein the state table includes a plurality of sub-tables respectively corresponding to sub-units of the plurality of sub-units, each sub-table including a row that designates the state combination of the states for each corresponding sub-unit, and the state manager designates one row in each of the plurality of sub-tables as the state combination of the states.  Bakalash does not teach the first computational unit including a plurality of sub-units and a state table that stores states of the plurality of sub-units, wherein the first computational unit 
Another prior art (Minkin US007948498B1) teaches texture pipeline 700 including multiple pipeline stages 710, 720, and 730.  Each pipeline stage includes registers that store texture states 740.  Different texture states for textures 1 through N are stored in each pipeline stage.  Texture state information is stored in cache lines 750, which are distributed among the various pipeline stages. Cache line status information 760 includes tags that identify the texture states stored in cache lines 750 (col. 8, lines 14-22).  However, Minkin does not teach a graphics processor, comprising: a plurality of computational units, the plurality of computational units including a first computational unit, the first computational unit including a plurality of sub-units and a state table that stores states of the plurality of sub-units, and a state manager that updates the state table in response to a first command and designates the state combination of the states stored in the state table in response to a second command, wherein the state table includes a plurality of sub-tables respectively corresponding to sub-units of the plurality of sub-units, each sub-table including a row that designates the state combination of the states for each corresponding sub-unit, and the state manager designates one row in each of the plurality of sub-
Another prior art (Tsao US 20110242115A1) teaches as shown in Fig. 5A, multiple rows of states 512, 514, 516, and 518 are illustrated for respectively indicating the states of the ISP pipeline 120, the programmable GPU 130, the synchronization controller 125, and the tile buffer [0037].  However, Tsao does not teach a graphics processor, comprising: a plurality of computational units, the plurality of computational units including a first computational unit, the first computational unit including a plurality of sub-units and a state table that stores states of the plurality of sub-units, and a state manager that updates the state table in response to a first command and designates the state combination of the states stored in the state table in response to a second command, wherein the state table includes a plurality of sub-tables respectively corresponding to sub-units of the plurality of sub-units, each sub-table including a row that designates the state combination of the states for each corresponding sub-unit, and the state manager designates one row in each of the plurality of sub-tables as the state combination of the 
Another prior art (Nordquist US007404056B1) teaches binding logic 502 includes a version map 508 (col. 14, lines 16-18).  Device includes a version map table configured to store an association between each of a plurality of concurrently executing threads in the processor and one of the state versions stored in the lookup table (col. 3, lines 48-51).  In response to a texture request from core 310, binding logic 502 first accesses version map 508 using the thread identifier to determine which version of the binding information in lookup table 506 is applicable to the requesting thread.  Then, using the version and the texture index, binding logic 502 accesses lookup table 506 to determine a pool index PID (col. 14, lines 19-25).  However, Nordquist does not teach a mapping table that maps the plurality of sub-units to fields of the state table.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin (US 20180101929A1) teaches first state version data with respect to first component may include information indicating a state value of each of first to fourth sub components in a first state [0098].
Bakalash (US 20080094403A1) teaches as indicated in the State Table of Fig. 4C, the net combination of all sub-states (A:B:C) among the decomposition module 401, distribution module 402 and recomposition module 403, respectively, implements the various parallelization schemes supported on the MMPGRS. Decomposition module 401, distribution module 402 and recomposition module 403 cooperate to carry out all functions required by the different parallelization schemes supported on the MMPGRS platform.  Modes of parallelism are implemented on the MMPGS using combinations of sub-state parameters (A:B:C) [0234].  
Minkin (US007948498B1) teaches efficiently storing texture state information for use by a texture pipeline (col. 1, lines 15-17).
Tsao (US 20110242115A1) teaches as shown in Fig. 5A, multiple rows of states 512, 514, 516, and 518 are illustrated for respectively indicating the states of the ISP pipeline 120, the programmable GPU 130, the synchronization controller 125, and the tile buffer [0037]. 
 Nordquist (US007404056B1) teaches device includes a version map table configured to store an association between each of a plurality of concurrently executing threads in the processor and one of the state versions stored in the lookup table (col. 3, lines 48-51).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611